DETAILED ACTION
This is in response to amendment filed on October 11, 2021. Claims 1-20 have been cancelled. Claims 21-40 are pending.
Allowable Subject Matter
Claims 21-40 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
This case is allowed in light of the Terminal Disclaimer filed on October 11, 2021.
Regarding independent claims 21, 28 and 35, the closest art, Wang (US 2012/0278339 A1), discloses a method comprising: receiving a query (step S610, Fig.6B, Wang); responsive to receiving the query, parsing the query to identify a first token and a second token (step S640-660, Fig.6B, Wang, i.e., parsing or tokenizing the input entry as a token sequence. Please note that the “token sequence” corresponding to the claimed “first token” and “second token”); executing a search using the first token and the second token, wherein the first token is used to search a first dataset that comprises geographic information and wherein the second token is used to search a second dataset that comprises entity information (step S640-660, Fig.6B; ¶[0008], [0036]-[0037], [0050]-[0052] and [0086], Wang); and generating a map for display on a computing device, the map comprising results associated with the first token and the second token (step S690, Fig.6B, Wang). Evans (US 8,452,776 B2) discloses spatial portal including searching disparate datasets and displaying a map comprising one or more results including at least a portion of the entity information from the second dataset (col.7, line 51 to col.8, line 21; col.11, lines 51-62 and col.14, lines 50-60, Evans). Meek et al. (US 6,366,927 B1) discloses wherein at least part of the entity information in the second dataset is received from end users via a user interface in a map application (col.6, line 60 to col.7, line 4, Meek) and the entity 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record

Rodgers (US 20180285368 A1)/(US 10922352 B2) discloses placard-to-Pin Interaction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        October 23, 2021